Citation Nr: 0817466	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  06-20 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for osteoporosis.  


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from September 
1941 to May 1945, and had service with the regular Philippine 
Army from May 1945 to June 1946. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  There is no competent evidence that the veteran ever had 
malaria.

2.  The preponderance of the evidence shows that the veteran 
has osteoporosis, first manifested over a half century after 
service, with no medical nexus to service.


CONCLUSIONS OF LAW

1.  Malaria was not incurred in or aggravated by service, nor 
may it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Osteoporosis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in July 2005.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

The duty to assist regarding the necessity of a medical 
examination does not attach where a veteran simply relates 
disorders to military service and there is no medical opinion 
relating them to service or any other competent evidence he 
suffered an event or injury in service in the 1940's that may 
be associated with symptoms he currently reports.  In this 
case, there is no reasonable possibility that an examination 
would aid in substantiating the veteran's claims.  There is 
no evidence that the veteran has ever been diagnosed with 
malaria, and there is no mention of osteoporosis in his 
service medical records, or for over 55 years.  So an 
etiology opinion is not "necessary."  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In an October 2007 statement, the translator noted that 
several of the veteran's statements were in a Tagalog dialect 
which could not be translated.  However, there are many 
comprehensive statements of record written by the veteran in 
English.  His contentions are of record and all identified 
medical records have been obtained.  Accordingly, there is no 
legitimate reason to further delay issuing a decision in this 
case to make a second attempt to translate these statements.  
See, e.g., Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Analysis

The veteran, and several fellow servicemen, essentially 
contend that the veteran had malaria and osteoporosis in 
service.  He stated that a herbal specialist cured his 
malaria in service.  He stated that he did not complain of 
these conditions at his discharge examination because he just 
wanted to go home.

On an Affidavit for Philippine Army Personnel dated in June 
1946, the veteran stated that he contracted malaria from June 
to September 1942, and a native medicine man cured the 
condition.  "None" was entered on the space indicating if 
the veteran incurred wounds or illnesses from December 1941 
to date of return to military control.  A discharge 
examination in June 1946 was normal.  A private physician's 
note dated in May 2005 noted that the veteran was treated for 
osteoporosis from 2002 to the present.  The claims file is 
negative for any findings, complaints or treatment of 
malaria.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection will be presumed for certain chronic 
diseases.  If malaria is manifest within a year after 
tropical service, it may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where, as in this case, the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

Regarding the malaria claim, although the veteran stated that 
he contracted malaria and was cured in service, there is no 
competent evidence of record to support the veteran's 
contention that has ever been diagnosed with or treated for 
malaria or for any residuals.  Therefore, service connection 
is not warranted.  See Boyer, supra.

The appellant has submitted post service medical evidence 
that includes a private medical certificate in which the 
doctor indicates treatment of osteoporosis since 2002.  The 
claimed disorder is first documented over a half century 
after service, with no medical nexus to service shown.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000).  The initial findings are far removed from 
the time of service and the presumptive provisions applicable 
if found within a year of service do not provide a basis for 
a grant of service connection.  

Finally, although the veteran claims that he suffered from 
these conditions in service, he did not claim he had these 
conditions as part of his original claim of service 
connection in September 1989, or his next claim in June 1990.  
In fact, he did not initiate this claim until 2005, almost 60 
years after service.  See Shaw v. Principi, 3 Vet. App. 365 
(1992) (a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).

The veteran has also submitted lay statements that reference 
his contracting malaria and sustaining musculoskeletal 
injuries in service.  There is no indication in the record 
that these individuals, or the veteran, possess the required 
training to provide a competent opinion as to diagnoses or 
causation.  Consequently, these statements are of no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection is 
not warranted. 

ORDER

Entitlement to service connection for malaria is denied.

Entitlement to service connection for osteoporosis is denied.  


__________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


